DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the passage" in line 1-2, "the transverse size" in line 4, "the area" in line 6, "the thinned region" in line 10, "the whole periphery" in line 11, "the exception" in line 11-12, "the remainder" in line 12-13, "the lateral" in line 15, "the free inner volume" in line 15, "the oxide" in line 16.						Claim 2 recites the limitation "the latter" in line 6.					Claim 3 recites the limitation "the depth" in line 6.					Claim 4 recites the limitations "the passage" in line 1-2, "the transverse size" in line 4, "the whole periphery" in line 9, "the lateral" in line 11, "the free inner volume" in line 11, "the oxide" in line 12, "the remainder" in line 17.						Claim 5 recites the limitations "the contour of the oxidized blind trench" in line 3, "the non-oxidized material" in line 5, "the whole periphery" in line 9, "the lateral" in line 11, "the free inner volume" in line 15, "the remainder" in line 17. 				Claim 6 recites the limitations "the passage" in line 1-2, "the transverse size" in line 4, "the whole periphery" in line 9 and 13, "the contour" in line 14, "the walls" in line 16, "the oxidized area of the trench" in line 16-17, "the oxidized area of the groove" in line 17, "the remainder" in line 18.									Claim 8 recites the limitation "the metal through-element" in line 1-2. 		Claim 10 recites the limitation "the through-element" in line 2-3. 			Claim 11 recites the limitation "said coupling interface" in line 1, etc.			There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koester, US 2011/0139484, in view of Mirsky, US 2007/0080360 and further in view of HARLEY, US 2016/0093531.
Regarding claim 1, Koester discloses; a method of making a hermetic and electrically isolating feedthrough for the passage of an electrical connection through a metal wall of an electrical device, comprising: 							a) obtaining a metallic substrate (Fig. 4A-4B; 202 and ¶ 0027; titanium) whose thickness corresponds to the transverse size of the wall comprising the feedthrough (Fig. 4A-4B; 214) to be made; 										c) shaping an islet (Fig. 4A-4B; 214 surrounded by 302) into the substrate material, by hollowing out from the substrate material a through-trench (Fig. 4A-4B; 206) extending transversally through the substrate thickness, said through-trench extending transversally over the whole periphery (Fig. 4A-4B; 206 around periphery of 214) of the islet with the exception of radial bridge of material (Fig. 2A-2B; material below groove 206 holding the pin 208 by forming a bridge) holding the islet mechanically secured to the remainder of the substrate; 									
Regarding claim 2, Koester discloses; hollowing out, from a first face of the substrate (Fig. 2A-2B; 202), a blind trench (Fig. 2A-2B; 206) extending transversally through a fraction of the substrate thickness; and, thinning down the substrate, from a second face (Fig. 3A-4B; 202 is thinned down from bottom)  opposite to the first face and facing the blind trench, over a sufficient depth to reach the blind trench and make the latter through-going.
Regarding claim 3, Koester discloses; the thinning down is made with a width varying (Fig. 2A-2B; width of 206 varying from the top to bottom) as a function of the depth, increased near a first face (Fig. 2A-2B; width of 206 decreased from the top to bottom) of the substrate and reduced toward a second, opposite face of the substrate, near the radial bridge (Fig. 2A-2B; material below groove 206 formed a bridge).	Koester substantially discloses the method steps of fabricating hermetic electrical feedthrough with a radial bridge formed at the bottom of the groove but is silent about radial bridges. However HARLEY teaches about radial bridges (Fig. 17-18; 1116-1119 
Regarding claims 8-9, Koester discloses; the material of the metallic substrate (Fig. 4A-4B; 202 and ¶ 0003, 0027; titanium for implants) and of the metal through-element is a material that is biocompatible, biostable and resistant to corrosion in claim 8 and the biocompatible, biostable and corrosion- resistant material is titanium (Fig. 4A-4B; 202 and ¶ 0027; titanium) in claim 9.
Regarding claim 10, Koester discloses; the electrically isolating material of the peripheral lateral layer is an oxide (Fig. 3A-3B; 302 and ¶ 0031-0032; titanium oxide) of the material of the metallic substrate and of the through-element.
Regarding claim 11, Koester discloses; said coupling interface comprises at least two concentric peripheral lateral layers (Fig. 7; 720,725) made of an electrically isolating material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koester, US 2011/0139484, in view of Mirsky, US 2007/0080360, in view of HARLEY, US 2016/0093531 and further in view of Colonna, US 2014/0367828.
Regarding claim 12, modified Koester substantially discloses the method steps of fabricating hermetic electrical feedthrough but is silent about the feedthrough comprises a capacitor structure coupled to said electrical connection, said capacitor structure .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koester, US 2011/0139484, in view of BOUTAUD, US 2011/0230937.
Regarding claim 4, Koester discloses; a method of making a hermetic and electrically isolating feedthrough for the passage of an electrical connection through a metal wall of an electrical device, comprising: 						.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claim 6, the closet prior arts (US 2011/0139484, US 2011/0230937) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. 								The prior art fails to teach a combination of limitations of  said blind groove extending laterally over the whole periphery of the second islet, the contour of the second islet being close to the contour of the first islet; d) performing a controlled oxidation of the substrate material, including an oxidation of the walls of the trench and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729